This court will not review a decision denying or vacating an order of arrest, where, upon any view of the facts, such decision can be upheld. In the case at bar the General Term reversed the order of the Special Term denying the motion to vacate the order of arrest, on the ground that, upon the preponderance of proof, the defendants were entitled to have the order of arrest set aside, and as we are not prepared to say that their decision was wrong in this respect, within the rule laid down, the appeal must be dismissed, with costs.
All concur.
Appeal dismissed.